Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on September 11, 2019 is acknowledged and has been entered. Claims 1-11 and 13-15 have been amended and under examination in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings FIG.6 and FIG.7 are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels. In specific, the black boxes of 602, 604, 606, 608, 702, 704, 706 and 708 lack appropriate description.   


Specification
The abstract of the disclosure is objected to. The part number “(208)” in line 1 should be removed. 
Appropriate correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 1, 5, 7, 9, 12 and 15 are objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a vibration sensor signal input, which is configured to receive vibration sensor signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “input” coupled with functional language “to receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “input”. 
Claim 1: Claim limitation “a blood flow determination unit which is configured…to determine the vibration sensor signal, to determine a respective oscillation frequency, and to determine and provide a frequency ratio” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to determine and to provide” without reciting sufficient structure to achieve the 
Claim 2: Claim limitation “a signal transformation unit, which is configured to determine a frequency-domain representation of the vibration sensor signal” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to determine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 3: Claim limitation “a filter unit configured to filter out frequency components of the vibration sensor signal” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to filter out” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 5: Claim limitation “the blood flow determination unit…is configured to receive a sequence of vibration sensor signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 6: Claim limitation “the signal process unit…further configured to extract the vibration sensor signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to extract” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 9: Claim limitation “a signal communication unit configured to receive the vibration sensor signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to receive” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 
Claim 9: Claim limitation “a signal processing unit further configured to extract the vibration sensor signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “to extract” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “unit”. 




A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
For limitation b.: Claim 1: “a blood flow determination unit which is configured…to determine the vibration sensor signal, to determine a respective oscillation frequency, and to determine and provide a frequency ratio”, it refers to the specification (PG Pub US 2020/0008688 A1, [0088]: In these exemplary signal processing unit 208 these three distinct tasks are performed by three respective units. In other signal processing units, the three described tasks are performed by a processor.

The remaining claim limitations do not have structural information disclosed in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, the claim limitations below are interpreted under 35 U.S.C. 112 (f).
Claim 1: Claim limitation “a vibration sensor signal input, which is configured to receive vibration sensor signals”. 
Claim 2: Claim limitation “a signal transformation unit, which is configured to determine a frequency-domain representation of the vibration sensor signal”.
Claim 3: Claim limitation “a filter unit configured to filter out frequency components of the vibration sensor signal”.
Claim 5: Claim limitation “the blood flow determination unit…is configured to receive a sequence of vibration sensor signals”. 
Claim 6: Claim limitation “the signal process unit…further configured to extract the vibration sensor signals”. 
Claim 9: Claim limitation “a signal communication unit configured to receive the vibration sensor signals”. 
Claim 9: Claim limitation “a signal processing unit further configured to extract the vibration sensor signals”. 

The specification in [0086]-[0088], [0117] and [0121] discloses the functions performed by these limitations. However, one of ordinary skill in the art would not understand the specification, the drawing and the original claims to disclose any particular structure that achieves the disclosed functionality. 
These limitations fail to comply with the written description requirement as the limitations are unbound functional imitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention. The limitations therefore fails to comply with the written description requirement. See MPEP 2181.II.A. 
 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph:
Claim 1: Claim limitation “a vibration sensor signal input, which is configured to receive vibration sensor signals”. 
Claim 2: Claim limitation “a signal transformation unit, which is configured to determine a frequency-domain representation of the vibration sensor signal”.
Claim 3: Claim limitation “a filter unit configured to filter out frequency components of the vibration sensor signal”.
Claim 5: Claim limitation “the blood flow determination unit…is configured to receive a sequence of vibration sensor signals”. 
Claim 6: Claim limitation “the signal process unit…further configured to extract the vibration sensor signals”. 
Claim 9: Claim limitation “a signal communication unit configured to receive the vibration sensor signals”. 
Claim 9: Claim limitation “a signal processing unit further configured to extract the vibration sensor signals”. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites in lines 7-8 “a signal processing unit according to claim 1”. Hence, claim 7 is considered a dependent claim of claim 1. However, it is not clear of the link of “a signal processing unit” of claim 7 to the same term recited in the preamble of claim 1.
Further, claim 7 recites in line 5 “a vibration sensor arranged and configured to provide vibration sensor signals”. It is not clear of the link between this vibration sensor and the vibration sensor recited in line 4 of claim 1. 
Claim 9 recites in line 5 “the signal processing unit is a signal processing unit…”. It is not clear of the different between the two “signal processing unit” in the above limitation. Further, since claim 9 depends on claim 7 that depends on claim 1, it is not clear of the link between “a signal processing unit” in the above limitation and the “signal processing unit” in claim 7 and claim 1.
The dependent claims of the above rejected claims are rejected due to their dependency.

Allowable Subject Matter

The limitations recited in claims 1 and 15 in regard to the features of “using the determined oscillation frequencies of the blood flow oscillations, to determine and provide a frequency ratio of the determined oscillation frequencies at the two different measuring times corresponding to a rest and a hyperemia condition while an intravascular device comprising the vibration sensor is not moved within the blood vessel as the value of the flow reserve", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2-14 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below:
Cholette et al., US 2014/0276124 A1. This reference discloses a signal processing unit for determining blood flow quantity. It uses a vibration sensor to determine the rate of blood flow, and provide a comparison of the rate of blood flow before and after the ablation to determine if further ablation is needed. It does not teach any feature associated with the blood oscillation frequency, nor the determination of flow reserve by calculating a frequency ratio of the oscillation frequencies measured at a resting state and a hyperemia state.
Rotman et al., US 2016/0000341 A1. This reference discloses the calculation of the coronary flow reserve from a ratio of two blood flow values measured during rest and hyperemia states. It does not teach any feature associated with the blood oscillation frequency, nor the determination of flow reserve by calculating a frequency ratio of the oscillation frequencies measured at a resting state and a hyperemia state.

Hence, the prior arts do not teach or suggest the above identified allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793